Citation Nr: 1626659	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-25 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than February 21, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 2000 and October 2003.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an effective date earlier than February 21, 2012 for the grant of service connection for PTSD.  

The Veteran filed his original application for compensation in May 2006 which included a claim for service connection for PTSD.  Service connection for PTSD was denied in a November 2006 rating decision.  A request to reopen a claim for service connection for PTSD was received in July 2008.  The request to reopen was denied in a January 2009 rating decision.  The Veteran did not appeal the decisions or submit new and material evidence within a year of the notice letters.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

On February 21, 2012, the Veteran contacted VA seeking again to reopen the claim of service connection for PTSD.  Service connection for PTSD was granted in an August 2012 decision which noted that based on his service in Iraq and the new criteria for establishing service connection for PTSD, VA had requested a VA examination with medical opinion.  

The Board notes that VA regulations provide that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim rather than require the submission of new and material evidence to reopen.  See 38 C.F.R. § 3.156(c) (2015).  

In this case, new evidence resulting in the grant of benefits included preexisting service department records.  The August 2012 rating decision specifically noted that a review of the Veteran's CAPRI Department of Defense records included his Post Deployment Questionnaire which noted his service in Iraq.  See CAPRI documents received on August 6, 2012 on Virtual VA.  On his Post Deployment Health Assessment completed by the Veteran in June 2003, he stated that he saw someone (enemy and civilian) wounded, killed, or dead and that during his deployment he had felt that he was in great danger of being killed.  He also reported sometimes having little interest or pleasure in doing things; however, the examiner did not refer him for mental health assessment.  
  
As such, the claim must be reconsidered pursuant to 38 C.F.R. § 3.156(c) and the Veteran's original claim for service connection received on May 3, 2006 is the date of claim for effective date purposes. 

The Board further acknowledges that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  Although the new PTSD regulation liberalizes, in particular circumstances, the evidentiary standard for establishing an in-service stressor, it is not a liberalizing change for effective date purposes.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2015); but see Ervin v. Shinseki, 24 Vet. App. 318 (2011).  Rather, the appropriate effective date should be determined under the general rule for effective dates, as applied above.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

Thus, the Board must determine when entitlement actually arose.  In this case, there was no diagnosis of PTSD based upon a stressor related to his fear of hostile military or terrorist activity prior to the June 23, 2012, VA examination.  

On November 29, 2011, after positive PTSD screen, the Veteran presented at VA for initial mental health assessment at which time he reported nightmares and flashbacks since his time in Iraq in 2002.  Assessment included rule out PTSD.  A December 2011 Social Work Note indicates that the Veteran presented with depression.  He noted that he, his wife and family had moved in with his mother after a flashback incident that scared his wife for the safety of his children.  He reported severe depression and difficulty sleeping.  The Veteran reported that he cried easily, felt regret for what he did in Iraq, and avoided his former interests such as Gospel singing.  The Veteran stated that his faith was strong but he was disconnected as he feared God did not approve of his actions in Iraq.  Assessment indicated that the Veteran suffered from depression and PTSD-like symptoms.   

Thus, because a medical diagnosis of PTSD is needed to support a grant of service connection, the Board finds that a remand is necessary to obtain a retrospective medical opinion to determine the date of onset of the Veteran's PTSD, in light of the Post Deployment Health Assessment completed by the Veteran in June 2003.  See Young v. McDonald, 766 F.3d 1348 (2014) (service connection for PTSD requires medical evidence diagnosing the condition); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation).  If it is found that the Veteran's PTSD had onset before February 21, 2012, the evaluating clinician should also provide a retrospective medical opinion addressing the symptoms and severity of his PTSD for the relevant period-from the date of onset to February 20, 2012.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he received any VA or non-VA medical treatment for any psychiatric condition prior to February 21, 2012.   If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the file.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The case should be referred to a VA psychiatrist or a VA psychologist for a retrospective opinion as to (1) the date of onset of the Veteran's PTSD, and (2) the nature and severity of the Veteran's PTSD from the determined date of onset until February 20, 2012).  In providing this opinion, the reviewing clinician is to be provided access to Virtual VA and VBMS and must specify in the report that Virtual VA and VBMS records have been reviewed.  The clinician is asked to consider the Post Deployment Health Assessment completed by the Veteran in June 2003 (see CAPRI records received on August 6, 2012 on Virtual VA) as well as VA treatment records from November 2011 to December 2011.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




